McCulloch. C. J., (dissenting). There is nothing in the statutes of this- State which prohibits a person from disinheriting a child. Our laws neither expressly nor impliedly declare any policy against the power or the right of free disposition of one’s own property, even to the extent of absolute exclusion of a child from partic ipation in the estate. It is provided only that, if the child is not mentioned in the will, the testator is deemed, as to such child, to have died intestate. Kirby’s Digest, § 8020; Brown v. Nelms, 86 Ark. 368. In other words, the statute, in effect, prescribes the method by which a child may be disinherited, that is, by mentioning his name in the testament and excluding him from participation in the inheritance. In all other respects, the testator is left free to transmit the estate at will. The provision referred to only relates, in my judgment, to the mode by which a child may be excluded, and places no restrictions upon the testator’s power to exclude the child. The statute further provides that “citizens of any of the United States, or Territories thereof, owning real or personal property in this State may devise and bequeath the same by last will and testament, executed and proved according to the laws of this State, or any State or Territory in which the will may be made.” Kirby’s Digest, § 8049. That section, in effect, substitutes, instead of our laws relating to the execution of wills, the laws of the State or Territory wherein a will of a citizen of another State or Territory is made, and accords validity to the testament whether it conforms to our laws or not. The power to exclude a child being unimpaired by our laws, if the will is executed according to the laws of the State or Territory where made, the exclusion is valid here. Schulenberg v. Campbell, 14 Mo. 491; Lindsay v. Wilson, 2 L. R. A. (N. S.) 408 103 Mo. 252. “The intentions of testators,” says the Maryland court in the case above cited, “have frequently failed because they executed their wills according to the forms prescribed by the laws of their respective domicils, which were not in accordance with the laws of the States where some of their lands were situated ; and in this country, where we have so many States, each one of which can determine such questions for itself, it can not be doubted that such a statute as ours is more likely to accomplish the great object of the law applicable to wills — -to carry out the intention of the testator — than the common law rule. Perhaps nothing has shaken the respect of even intelligent laymen for the wisdom of the law more than the fact that a will will pass real estate in one State and be utterly null andovoid as to that in an adjoining State.” The will of De Queen was executed and became operative prior to the adoption of our Civil Code; therefore the question of the repeal of section 8049 by section 8033 (a part of the Code) does not arise. The will was executed and proved according to the laws of the State of Mississippi, where it was made, and, in my opinion, constitutes a valid devise of the testator’s lands in this State. .